DETAILED ACTION
Response to Amendment
The amendment filed on 07/04/22 has been entered. Claims 7, 9-20 remains pending in the application. The examiner also notes that previous amendments filed on 12/27/21 are missing from the current amendments made to the independent claims filed on 07/04/22 similarly comprising at least the limitations “and wherein the computer system processes transformation involving multi- directional matching of hundreds of sides in practical applications from diverse industries comprising medical industry, human resource industry, automobile industry, and hotel industry, to achieve multi-directional attribute matching, wherein each side comprises a match between an attribute needed by one item profile, and all of its sub attributes, against the attributes possessed by another item profile”. Therefore, the status of these previously-filed limitations is unknown because they were not struck through if intended to be cancelled.

Allowable over Prior Art
Regarding 35 USC 102/103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as similarly recited in claims 7, 14, 20. That is, the prior art fails to teach or suggest, “…generating and storing, for every row in the fit score table that specifies a match, a raw score and has requirements measure computed using item_id and the profile_id of item with attributes possessed, and the item id and the profile_id of the item with said attributes needed; generating a table of matched attributes by creating a row for attribute possessed identified by the attribute id from the side specification entry for the match and from the profile_id of the item with the attributes needed, and for all of its sub-attributes, and with the values from attributes possessed table for the attribute and for the profile_id of the item with the attributes possessed; …generating an attribute match score for each of the matched attributes in a generated matched attribute list from a raw score corresponding to each of the matched attributes using the value possessed measures and the credibility measures corresponding to the attributes possessed, and the value needed measures, the attribute importance measures, and the requirement measures associated with the attributes needed; computing a nested raw score corresponding to the parent attribute using attribute match scores corresponding to the hierarchical sub-attributes, if a matched attribute is a parent attribute and other matched attributes are hierarchical sub-attributes of the parent attribute in a matched attribute list; …generating an attribute match score and said has requirements measure for the parent attribute using the nested raw score and attribute importance measure corresponding to the parent attribute, wherein said score match row identified by said attribute id from side specification entry for said match becomes said raw score in said fit score table, wherein said has requirements measure becomes said has requirement measure in same row in said fit score table identified by said attribute id from said side specification entry for said match, and wherein a match score in said fit score table for said corresponding raw score is computed by multiplying said raw score match by said importance measures from said linked side specification list row; …and computing a match score for every row in the fit score table that specifies a rollup using importances as weights in the aggregation of the match scores of the sub rows into a single match score, wherein said has requirements measure is true, if said has requirements measure is true for every sub-row, and wherein said multi-directional attribute matching system uses match score and has requirements measure of said parent row in the fit score table as final score defining said degree of match between each of said items” in combination with the other limitations in the claim. Claims 9-13, 15-19 are also allowable over the prior art due to their dependency on claims 7, 14. However, these claims would still need to be amended or cancelled in order to overcome the current 35 USC 101 rejections in order to put the claims into condition for allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7, 9-14, 15-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. That is, claims 7, 14, 20 similarly recite “transformations involving multi-directional matching of hundreds of sides in different practical applications to achieve said multi-directional attribute matching”, however, the entirety of the applicant’s disclosure fails to recite or even suggests at least “multi-directional matching of hundreds of sides in different practical applications”. Claims 9-13, 15-19 are also rejected for the same reason due to their dependency on claims 7, 14, 20, respectively.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7, 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 7, 14 similarly recite a computer system, a method, and a non-transitory computer readable storage medium having embodies thereon, computer program codes comprising instructions executable by a least one processor of a computer system for multi-directional attribute matching, said computer system, method, said computer program codes comprising: said computer system comprising: at least one computer server for determining a degree of match between item profiles with respective attributes possessed of varying credibility and respective attributes needed of varying importance; at least one database server hosting one or more databases for storing a predefined attribute list, an attributes possessed list, an attributes needed list, and a matched attribute list; at least one processing computer server comprising at least one processor communicatively coupled to the database server via a network, said at least one processor configured to execute computer program instructions defined by modules of said multi-directional attribute matching system, said modules of said computer system for multi-directional attribute matching system comprising: a side specification list receiving module for receiving a side specification list comprising rows that specify one of importance weighted rollup along with subrows of importance weighted rollup and inclusion of a specific attribute score formed by matching said attributes needed by an item profile against attributes possessed by another item profile, wherein said side specification rows are listed as one of parent rows and hierarchical sub-rows of said parent rows in said side specification list, wherein said item profiles are represented by abstract place holder names in side specification rows, wherein entries are made in a fit score table corresponding to said parent row from said side specification list and for each of said hierarchical sub-rows of said parent rows using actual profile ids when invoked with id of a parent row in said side specification list, and with tuples that associate profile names to actual profile ids, and wherein rows inserted into said fit score table retain links to said side list to which said rows inserted correspond to said side specification table; an attributes possessed list receiving module for receiving said attributes possessed list comprising a plurality of attributes possessed, a profile_id, an attributeid from said predefined attribute list, wherein said attributes possessed are listed as one of parent attributes and hierarchical sub- attributes of said parent attributes in said predefined attribute list, wherein said attributes possessed list comprises said attributes possessed and first tuples corresponding to said attributes possessed, and wherein said first tuples comprise value present measures corresponding to said attributes possessed and credibility measures indicating credibility of said value present measures; an attributes needed list receiving module for receiving said attributes needed list comprising said attributes needed from said predefined attribute list, wherein said attributes needed are listed as one of parent attributes and hierarchical sub-attributes of said parent attributes in said predefined attribute list, and wherein said attributes needed list comprises said attributes needed, and second tuples corresponding to said attributes needed, wherein said second tuples comprise requirement measures, corresponding attribute importance measures, and value needed measures associated with said attributes needed, and wherein said value present measures and said value needed measures are of different data types comprising a percentage, a numerical range, a Boolean value, and a text; a generation and storage module for generating and storing, for every row in the fit score table that specifies a match, a raw score and has requirements measure computed using itemjid and the profileid of item with attributes possessed, and the itemid and the profileid of the item with said attributes needed; a table generation module for generating a table of matched attributes by creating a row for the attribute possessed identified by the attribute id from the side specification entry for the match and from the profileid of the item with the attributes needed, and for all of its sub-attributes, and with the values from attributes possessed table for the attribute and for the profileid of the item with the attributes possessed; a first attribute match score generation module for generating an attribute match score for each of the matched attributes in a generated matched attribute list from a raw score corresponding to each of the matched attributes using the value possessed measures and the credibility measures corresponding to the attributes possessed, and the value needed measures, the attribute importance measures, and the requirement measures associated with the attributes needed; a computation module for computing a nested raw score corresponding to the parent attribute using attribute match scores corresponding to the hierarchical sub-attributes, if a matched attribute is a parent attribute and other matched attributes are hierarchical sub-attributes of the parent attribute in the matched attribute list; a second attribute match score generation module for generating an attribute match score and has requirements measure for the parent attribute using the nested raw score and attribute importance measure corresponding to the parent attribute, wherein said score match row identified by said attribute id from side specification entry for said match becomes said raw score in said fit score table, wherein said has requirements measure becomes said has requirements measure in same row in said fit score table identified by said attribute id from said side specification entry for said match, and wherein a match score in said fit score table for said corresponding raw score is computed by multiplying said raw score match by said importance measures from said linked side specification list row; and a match score computation module for computing a match score for every row in the fit score table that specifies a rollup using importances as weights in the aggregation of the match scores of the sub rows into a single match score, wherein said has requirements measure is true, if said has requirements measure is true for every sub-row, and wherein said multi-directional attribute matching system uses match score and has requirements measure of said parent row in the fit score table as final score defining said degree of match between each of said items; wherein input data to said computer system comprising the side specification list, the attributes possessed list, and the attributes needed list, is processed and transformed into output data comprising the table of matched attributes, the raw score, the nested raw score, the attribute match score, different types of the match scores, and the final score for determining said degree of match between said item profiles with respective attributes possessed of varying credibility and respective attributes needed of varying importance; and wherein said computer system processes transformations involving multi- directional matching of hundreds of sides in different practical applications to achieve said multi-directional attribute matching.
The limitations of generating …, for every row in the fit score table that specifies a match, a raw score and has requirements measure computed using the Item_id and the profile_id of the item with attributes possessed, and the item_id and the profile_id of the item with attributes needed; generating an attribute match score for each of the matched attributes in a generated matched attribute list from a raw score corresponding to each of the matched attributes using the value possessed measures and the credibility measures corresponding to the attributes possessed, and the value needed measures, the attribute importance measures, and the requirement measures associated with the attributes needed; computing a nested raw score corresponding to the parent attribute using attribute match scores corresponding to the hierarchical sub-attributes, if a matched attribute is a parent attribute and other matched attributes are hierarchical sub-attributes of the parent attribute in a matched attribute list; generating an attribute match score and has requirements measure for the parent attribute using the nested raw score and attribute importance measure corresponding to the parent attribute, wherein said score match row identified by said attribute id from side specification entry for said match becomes said raw score in said fit score table, wherein said has requirements measure becomes said has requirements measure in said same row in said fit score table identified by said attribute id from said side specification entry for said match, and wherein a match score in said fit score table for said corresponding raw score is computed by multiplying said raw score match by said importance measures from said linked side specification list row; and computing a match score for every row in the fit score table that specifies a rollup using the importances as weights in the aggregation of the match scores of the sub rows into a single match score, wherein said has requirements measure is true, if said has requirements measure is true for every sub-row, and wherein said multi-directional attribute matching system uses said match score and has requirements measure of said parent row in the Fit Score table as final score defining said degree of match between each of said items, as drafted, are processes that, under their broadest reasonable interpretation, cover mathematical concepts but from the recitation of implementing them on generic computer components.  That is, nothing in the claim element precludes the steps from being directed to purely mathematical concepts.  For example, the claim merely recites the generating, for every row, a raw score and has requirements measure…; generating an attribute match score…; computing a nested raw score…; generating an attribute match score…; computing a match score…; and … us[ing] said match score and has requirements measure of said parent row in the Fit Score table as final score…. Specifically, these limitations are merely directed to mathematical relationships and calculations, and therefore, fall within the “Mathematical concepts” grouping of abstract ideas. The limitations, generating a table of matched attributes by creating a row for attribute possessed identified by the attribute id from the side specification entry for the match and from the profile_id of the item with the attributes needed, and for all of its sub-attributes, and with the values from the attributes possessed table for the attribute and for the profile_id of the item with the attributes possessed, and wherein … transformations involving multi- directional matching of hundreds of sides in different practical applications to achieve said multi-directional attribute matching, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, the generating limitation encompasses a user mentally and with the aid of a pen and paper, drawing a table with rows for attribute possessed identified by the attribute id from the side specification entry for the match and from the profile_id of the item with the attributes needed, and for all of its sub-attributes, and with the values from the attributes possessed table for the attribute and for the profile_id of the item with the attributes possessed. The transformation involving multi-directional matching encompasses the user iteratively making mental judgments hundreds of times for each side of different industries. Accordingly, claims 7, 14 recite multiple abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of –  at least one computer server for determining a degree of match between item profiles with respective attributes possessed of varying credibility and respective attributes needed of varying importance; at least one database server hosting one or more databases for storing a predefined attribute list, an attributes possessed list, an attributes needed list, and a matched attribute list; at least one processing computer server comprising at least one processor communicatively coupled to the database server via a network, said at least one processor configured to execute computer program instructions defined by modules of said multi-directional attribute matching system, said modules of said multi-directional attribute matching system comprising: a side specification list receiving module for receiving a side specification list comprising rows that specify one of importance weighted rollup along with subrows of importance weighted rollup and inclusion of a specific attribute score formed by matching attributes needed by an item profile against attributes posessed by another item profile, wherein said side specification rows are listed as one of parent rows and hierarchical sub-rows of said parent rows in said side specification list, wherein said profiles are represented by abstract place holder names in side specification rows, wherein entries are made in a fit score table corresponding to said parent row from said side specification list and for each of said hierarchical sub-rows of said parent rows using actual profile ids when invoked with id of a parent row in said side specification list, and with tuples that associate profile names to actual profile ids, and wherein rows inserted into said fit score table retain links to said side list to which said rows inserted correspond to said side specification table; an attributes possessed list receiving module for receiving said attributes possessed list comprising a plurality of attributes possessed, a profile_id, an attribute_id from a predefined attribute list, wherein said attributes possessed are listed as one of parent attributes and hierarchical sub-attributes of said parent attributes in said predefined attribute list, wherein said attributes possessed list comprises said attributes possessed and first tuples corresponding to said attributes possessed, and wherein said first tuples comprise value present measures corresponding to said attributes possessed and credibility measures indicating credibility of said value present measures; an attributes needed list receiving module for receiving said attributes needed list comprising said attributes needed from said predefined attribute list, wherein said attributes needed are listed as one of parent attributes and hierarchical sub-attributes of said parent attributes in said predefined attribute list, and wherein said attributes needed list comprises said attributes needed, and second tuples corresponding to said attributes needed, wherein said second tuples comprise requirement measures, corresponding attribute importance measures, and value needed measures associated with said attributes needed, and wherein said value present measures and said value needed measures are of different data types comprising a percentage, a numerical range, a Boolean value, and a text; a side specification list receiving module for…; generation and storage module for…;  a table generation module for…; a first attribute match score generation module for…; a computation module for…; a second attribute match score generation module…; a match score computation module for…; wherein input data to said multi-directional attribute matching system comprising the side specification list, the attributes possessed list, and the attributes needed list, is processed and transformed into output data comprising the table of matched attributes, the raw score, the nested raw score, the attribute match score, different types of the match scores, and the final score for determining said degree of match between said item profiles with respective attributes possessed of varying credibility and respective attributes needed of varying importance; and wherein said computer system …. The multi-directional attribute matching system incorporating a computer system architecture comprising at least one computer server hosting one or more databases; at least one processing computer server comprising at least one processor communicatively coupled to the database server via a network, said at least one processor configured to execute computer program instructions defined by modules of said multi-directional attribute matching system, said modules of said multi-directional attribute matching system; generation and storage module for…;  a table generation module for…; a first attribute match score generation module for…; a computation module for…; a second attribute match score generation module…; a match score computation module for…; and computer system. (i.e., as a generic computer devices performing the generic computer functions of receiving and storing data) are recited at high levels of generality. The additional elements of …receiving a side specification list comprising rows that specify one of importance weighted rollup along with subrows of importance weighted rollup and inclusion of a specific attribute score formed by matching attributes needed by an item profile against attributes posessed by another item profile, wherein said side specification rows are listed as one of parent rows and hierarchical sub-rows of said parent rows in said side specification list, wherein said profiles are represented by abstract place holder names in side specification rows, wherein entries are made in a fit score table corresponding to said parent row from said side specification list and for each of said hierarchical sub-rows of said parent rows using actual profile ids when invoked with id of a parent row in said side specification list, and with tuples that associate profile names to actual profile ids, and wherein rows inserted into said fit score table retain links to said side list to which said rows inserted correspond to said side specification table; … receiving said attributes possessed list comprising a plurality of attributes possessed, a profile_id, an attribute_id from a predefined attribute list, wherein said attributes possessed are listed as one of parent attributes and hierarchical sub-attributes of said parent attributes in said predefined attribute list, wherein said attributes possessed list comprises said attributes possessed and first tuples corresponding to said attributes possessed, and wherein said first tuples comprise value present measures corresponding to said attributes possessed and credibility measures indicating credibility of said value present measures; … receiving said attributes needed list comprising said attributes needed from said predefined attribute list, wherein said attributes needed are listed as one of parent attributes and hierarchical sub-attributes of said parent attributes in said predefined attribute list, and wherein said attributes needed list comprises said attributes needed, and second tuples corresponding to said attributes needed, wherein said second tuples comprise requirement measures, corresponding attribute importance measures, and value needed measures associated with said attributes needed, and wherein said value present measures and said value needed measures are of different data types comprising a percentage, a numerical range, a Boolean value, and a text; wherein input data to said multi-directional attribute matching system comprising the side specification list, the attributes possessed list, and the attributes needed list, is processed and transformed into output data comprising the table of matched attributes, the raw score, the nested raw score, the attribute match score, different types of the match scores, and the final score for determining said degree of match between said item profiles with respective attributes possessed of varying credibility and respective attributes needed of varying importance all represent insignificant extra-solution activities and are, more specifically, mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of – …receiving a side specification list comprising rows that specify one of importance weighted rollup along with subrows of importance weighted rollup and inclusion of a specific attribute score formed by matching attributes needed by an item profile against attributes posessed by another item profile, wherein said side specification rows are listed as one of parent rows and hierarchical sub-rows of said parent rows in said side specification list, wherein said profiles are represented by abstract place holder names in side specification rows, wherein entries are made in a fit score table corresponding to said parent row from said side specification list and for each of said hierarchical sub-rows of said parent rows using actual profile ids when invoked with id of a parent row in said side specification list, and with tuples that associate profile names to actual profile ids, and wherein rows inserted into said fit score table retain links to said side list to which said rows inserted correspond to said side specification table; … receiving said attributes possessed list comprising a plurality of attributes possessed, a profile_id, an attribute_id from a predefined attribute list, wherein said attributes possessed are listed as one of parent attributes and hierarchical sub-attributes of said parent attributes in said predefined attribute list, wherein said attributes possessed list comprises said attributes possessed and first tuples corresponding to said attributes possessed, and wherein said first tuples comprise value present measures corresponding to said attributes possessed and credibility measures indicating credibility of said value present measures; … receiving said attributes needed list comprising said attributes needed from said predefined attribute list, wherein said attributes needed are listed as one of parent attributes and hierarchical sub-attributes of said parent attributes in said predefined attribute list, and wherein said attributes needed list comprises said attributes needed, and second tuples corresponding to said attributes needed, wherein said second tuples comprise requirement measures, corresponding attribute importance measures, and value needed measures associated with said attributes needed, and wherein said value present measures and said value needed measures are of different data types comprising a percentage, a numerical range, a Boolean value, and a text; and storing, for every row in the fit score table that specifies a match, a raw score and has requirements measure computed using the Item_id and the profile_id of the item with attributes possessed, and the item_id and the profile_id of the item with attributes needed; wherein input data to said multi-directional attribute matching system comprising the side specification list, the attributes possessed list, and the attributes needed list, is processed and transformed into output data comprising the table of matched attributes, the raw score, the nested raw score, the attribute match score, different types of the match scores, and the final score for determining said degree of match between said item profiles with respective attributes possessed of varying credibility and respective attributes needed of varying importance, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  These additional elements are not sufficient to overcome the essentially mathematical and mental nature of these claims, as they recite the use of conventional data gathering, matching, and scoring technology. Accordingly, claims 7, 14 are not patent eligible.
Independent claim 20 recites a non-transitory computer readable storage medium having embodied thereon, computer program codes comprising instructions executable by at least one processor of a computer system for multi-directional attribute matching, said computer program codes comprising: a first computer program code for receiving a side specification list comprising rows that specify one of importance weighted rollup along with subrows of importance weighted rollup and inclusion of a specific attribute score formed by matching attributes needed by an item profile against attributes posessed by another item profile, wherein said side specification rows are listed as one of parent rows and hierarchical sub-rows of said parent rows in said side specification list, wherein said item profiles are represented by abstract place holder names in side specification rows, wherein entries are made in a fit score table corresponding to said parent row from said side specification list and for each of said hierarchical sub-rows of said parent rows using actual profile ids when invoked with id of a parent row in said side specification list, and with tuples that associate profile names to actual profile ids, and wherein rows inserted into said fit score table retain links to said side list to which said rows inserted correspond to said side specification table; a second computer program code for receiving said attributes possessed list comprising a plurality of attributes possessed, a profile_id, an attributeid from a predefined attribute list, wherein said attributes possessed are listed as one of parent attributes and hierarchical sub-attributes of said parent attributes in said predefined attribute list, wherein said attributes possessed list comprises said attributes possessed and first tuples corresponding to said attributes possessed, and wherein said first tuples comprise value present measures corresponding to said attributes possessed and credibility measures indicating credibility of said value present measures; a third computer program code for receiving attributes needed list comprising said attributes needed from said predefined attribute list, wherein said attributes needed are listed as one of parent attributes and hierarchical sub-attributes of said parent attributes in said predefined attribute list, and wherein said attributes needed list comprises said attributes needed, and second tuples corresponding to said attributes needed, wherein said second tuples comprise requirement measures, corresponding attribute importance measures, and value needed measures associated with said attributes needed, and wherein said value present measures and said value needed measures are of different data types comprising a percentage, a numerical range, a Boolean value, and a text; a fourth computer program code for generating and storing, for every row in the fit score table that specifies a match, a raw score and has requirements measure computed using itemjid and the profileid of item with attributes possessed, and the itemid and the profileid of the item with attributes needed; a fifth computer program code for generating a table of matched attributes by creating a row for the attribute possessed identified by the attribute id from the side specification entry for the match and from the profileid of the item with the attributes needed, and for all of its sub-attributes, and with the values from attributes possessed table for the attribute and for the profilelid of the item with the attributes possessed; a sixth computer program code for generating an attribute match score for each of the matched attributes in a generated matched attribute list from a raw score corresponding to each of the matched attributes using the value possessed measures and the credibility measures corresponding to the attributes possessed, and the value needed measures, the attribute importance measures, and the requirement measures associated with the attributes needed; a seventh computer program code for computing a nested raw score corresponding to the parent attribute using attribute match scores corresponding to the hierarchical sub-attributes, if a matched attribute is a parent attribute and other matched attributes are hierarchical sub-attributes of the parent attribute in a matched attribute list; an eighth computer program code for generating an attribute match score and has requirements measure for the parent attribute using the nested raw score and attribute importance measure corresponding to the parent attribute, wherein said score match row identified by said attribute id from side specification entry for said match becomes said raw score in said fit score table, wherein said has requirements measure becomes said has requirements measure in same row in said fit score table identified by said attribute id from said side specification entry for said match, and wherein a match score in said fit score table for said corresponding raw score is computed by multiplying said raw score match by said importance measures from said linked side specification list row; and a ninth computer program code for computing a match score for every row in the fit score table that specifies a rollup using importances as weights in the aggregation of the match scores of the sub rows into a single match score, wherein said has requirements measure is true, if said has requirements measure is true for every sub-row, and wherein a multi-directional attribute matching system uses match score and has requirements measure of said parent row in the fit score table as final score defining a degree of match between each of said items; wherein said computer program codes process and transform input data to said computer system comprising the side specification list, the attributes possessed list, and the attributes needed list, into output data comprising the table of matched attributes, the raw score, the nested raw score, the attribute match score, different types of the match scores, and the final score for determining said degree of match between said item profiles with respective attributes possessed of varying credibility and respective attributes needed of varying importance; and wherein said computer system processes transformations involving multi- directional matching of hundreds of sides in different practical applications to achieve said multi-directional attribute matching.
The limitations of generating …, for every row in the fit score table that specifies a match, a raw score and has requirements measure computed using the Item_id and the profile_id of the item with attributes possessed, and the item_id and the profile_id of the item with attributes needed; generating an attribute match score for each of the matched attributes in a generated matched attribute list from a raw score corresponding to each of the matched attributes using the value possessed measures and the credibility measures corresponding to the attributes possessed, and the value needed measures, the attribute importance measures, and the requirement measures associated with the attributes needed; computing a nested raw score corresponding to the parent attribute using attribute match scores corresponding to the hierarchical sub-attributes, if a matched attribute is a parent attribute and other matched attributes are hierarchical sub-attributes of the parent attribute in a matched attribute list; generating an attribute match score and has requirements measure for the parent attribute using the nested raw score and attribute importance measure corresponding to the parent attribute, wherein said score match row identified by said attribute id from side specification entry for said match becomes said raw score in said fit score table, wherein said has requirements measure becomes said has requirements measure in said same row in said fit score table identified by said attribute id from said side specification entry for said match, and wherein a match score in said fit score table for said corresponding raw score is computed by multiplying said raw score match by said importance measures from said linked side specification list row; and computing a match score for every row in the fit score table that specifies a rollup using the importances as weights in the aggregation of the match scores of the sub rows into a single match score, wherein said has requirements measure is true, if said has requirements measure is true for every sub-row, and wherein said multi-directional attribute matching system uses said match score and has requirements measure of said parent row in the Fit Score table as final score defining said degree of match between each of said items, as drafted, are processes that, under their broadest reasonable interpretation, cover mathematical concepts but from the recitation of implementing them on generic computer components.  That is, nothing in the claim element precludes the steps from being directed to purely mathematical concepts.  For example, the claim merely recites the generating, for every row, a raw score and has requirements measure…; generating an attribute match score…; computing a nested raw score…; generating an attribute match score…; computing a match score…; and … us[ing] said match score and has requirements measure of said parent row in the Fit Score table as final score…. Specifically, these limitations are merely directed to mathematical relationships and calculations, and therefore, fall within the “Mathematical concepts” grouping of abstract ideas. The limitations, generating a table of matched attributes by creating a row for attribute possessed identified by the attribute id from the side specification entry for the match and from the profile_id of the item with the attributes needed, and for all of its sub-attributes, and with the values from the attributes possessed table for the attribute and for the profile_id of the item with the attributes possessed, and … transformations involving multi- directional matching of hundreds of sides in different practical applications to achieve said multi-directional attribute matching, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, the generating limitation encompasses a user mentally and with the aid of a pen and paper, drawing a table with rows for attribute possessed identified by the attribute id from the side specification entry for the match and from the profile_id of the item with the attributes needed, and for all of its sub-attributes, and with the values from the attributes possessed table for the attribute and for the profile_id of the item with the attributes possessed. The transformation involving multi-directional matching encompasses the user iteratively making mental judgments hundreds of times for each side of different industries. Accordingly, claim 20 recites multiple abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a first computer program code for receiving a side specification list comprising rows that specify one of importance weighted rollup along with subrows of importance weighted rollup and inclusion of a specific attribute score formed by matching attributes needed by an item profile against attributes posessed by another item profile, wherein said side specification rows are listed as one of parent rows and hierarchical sub-rows of said parent rows in said side specification list, wherein said profiles are represented by abstract place holder names in side specification rows, wherein entries are made in a fit score table corresponding to said parent row from said side specification list and for each of said hierarchical sub-rows of said parent rows using actual profile ids when invoked with id of a parent row in said side specification list, and with tuples that associate profile names to actual profile ids, and wherein rows inserted into said fit score table retain links to said side list to which said rows inserted correspond to said side specification table; a second computer program code for receiving said attributes possessed list comprising a plurality of attributes possessed, a profile_id, an attribute_id from a predefined attribute list, wherein said attributes possessed are listed as one of parent attributes and hierarchical sub-attributes of said parent attributes in said predefined attribute list, wherein said attributes possessed list comprises said attributes possessed and first tuples corresponding to said attributes possessed, and wherein said first tuples comprise value present measures corresponding to said attributes possessed and credibility measures indicating credibility of said value present measures; a third computer program code for receiving said attributes needed list comprising said attributes needed from said predefined attribute list, wherein said attributes needed are listed as one of parent attributes and hierarchical sub-attributes of said parent attributes in said predefined attribute list, and wherein said attributes needed list comprises said attributes needed, and second tuples corresponding to said attributes needed, wherein said second tuples comprise requirement measures, corresponding attribute importance measures, and value needed measures associated with said attributes needed, and wherein said value present measures and said value needed measures are of different data types comprising a percentage, a numerical range, a Boolean value, and a text; a fourth computer program code for… and storing, for every row in the fit score table that specifies a match, a raw score and has requirements measure computed using the Item_id and the profile_id of the item with attributes possessed, and the item_id and the profile_id of the item with attributes needed; whereby input data to the multi-directional attribute matching system comprising the side specification list, the attributes possessed list, and the attributes needed list, is processed and transformed into output data comprising the table of matched attributes, the raw score, the nested raw score, the attribute match score, different types of the match scores, and the final score for determining said degree of match between said item profiles with respective attributes possessed of varying credibility and respective attributes needed of varying importance; …and wherein said computer system processes…. The multi-directional attribute matching system incorporating a computer system architecture comprising at least one computer server and computer system (i.e., as a generic computer devices performing the generic computer functions of receiving and storing data) is recited at a high level of generatlity. The additional elements of …receiving a side specification list comprising rows that specify one of importance weighted rollup along with subrows of importance weighted rollup and inclusion of a specific attribute score formed by matching attributes needed by an item profile against attributes posessed by another item profile, wherein said side specification rows are listed as one of parent rows and hierarchical sub-rows of said parent rows in said side specification list, wherein said profiles are represented by abstract place holder names in side specification rows, wherein entries are made in a fit score table corresponding to said parent row from said side specification list and for each of said hierarchical sub-rows of said parent rows using actual profile ids when invoked with id of a parent row in said side specification list, and with tuples that associate profile names to actual profile ids, and wherein rows inserted into said fit score table retain links to said side list to which said rows inserted correspond to said side specification table; …receiving said attributes possessed list comprising a plurality of attributes possessed, a profile_id, an attribute_id from a predefined attribute list, wherein said attributes possessed are listed as one of parent attributes and hierarchical sub-attributes of said parent attributes in said predefined attribute list, wherein said attributes possessed list comprises said attributes possessed and first tuples corresponding to said attributes possessed, and wherein said first tuples comprise value present measures corresponding to said attributes possessed and credibility measures indicating credibility of said value present measures; receiving said attributes needed list comprising said attributes needed from said predefined attribute list, wherein said attributes needed are listed as one of parent attributes and hierarchical sub-attributes of said parent attributes in said predefined attribute list, and wherein said attributes needed list comprises said attributes needed, and second tuples corresponding to said attributes needed, wherein said second tuples comprise requirement measures, corresponding attribute importance measures, and value needed measures associated with said attributes needed, and wherein said value present measures and said value needed measures are of different data types comprising a percentage, a numerical range, a Boolean value, and a text; … and storing, for every row in the fit score table that specifies a match, a raw score and has requirements measure computed using the Item_id and the profile_id of the item with attributes possessed, and the item_id and the profile_id of the item with attributes needed; whereby input data to the multi-directional attribute matching system comprising the side specification list, the attributes possessed list, and the attributes needed list, is processed and transformed into output data comprising the table of matched attributes, the raw score, the nested raw score, the attribute match score, different types of the match scores, and the final score for determining said degree of match between said item profiles with respective attributes possessed of varying credibility and respective attributes needed of varying importance all represent insignificant extra-solution activities and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of …receiving a side specification list comprising rows that specify one of importance weighted rollup along with subrows of importance weighted rollup and inclusion of a specific attribute score formed by matching attributes needed by an item profile against attributes posessed by another item profile, wherein said side specification rows are listed as one of parent rows and hierarchical sub-rows of said parent rows in said side specification list, wherein said profiles are represented by abstract place holder names in side specification rows, wherein entries are made in a fit score table corresponding to said parent row from said side specification list and for each of said hierarchical sub-rows of said parent rows using actual profile ids when invoked with id of a parent row in said side specification list, and with tuples that associate profile names to actual profile ids, and wherein rows inserted into said fit score table retain links to said side list to which said rows inserted correspond to said side specification table; …receiving said attributes possessed list comprising a plurality of attributes possessed, a profile_id, an attribute_id from a predefined attribute list, wherein said attributes possessed are listed as one of parent attributes and hierarchical sub-attributes of said parent attributes in said predefined attribute list, wherein said attributes possessed list comprises said attributes possessed and first tuples corresponding to said attributes possessed, and wherein said first tuples comprise value present measures corresponding to said attributes possessed and credibility measures indicating credibility of said value present measures; receiving said attributes needed list comprising said attributes needed from said predefined attribute list, wherein said attributes needed are listed as one of parent attributes and hierarchical sub-attributes of said parent attributes in said predefined attribute list, and wherein said attributes needed list comprises said attributes needed, and second tuples corresponding to said attributes needed, wherein said second tuples comprise requirement measures, corresponding attribute importance measures, and value needed measures associated with said attributes needed, and wherein said value present measures and said value needed measures are of different data types comprising a percentage, a numerical range, a Boolean value, and a text; … and storing, for every row in the fit score table that specifies a match, a raw score and has requirements measure computed using the Item_id and the profile_id of the item with attributes possessed, and the item_id and the profile_id of the item with attributes needed; whereby input data to the multi-directional attribute matching system comprising the side specification list, the attributes possessed list, and the attributes needed list, is processed and transformed into output data comprising the table of matched attributes, the raw score, the nested raw score, the attribute match score, different types of the match scores, and the final score for determining said degree of match between said item profiles with respective attributes possessed of varying credibility and respective attributes needed of varying importance, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. These additional elements are not sufficient to overcome the essentially mathematical and mental nature of these claims, as they recite the use of conventional data gathering, matching, and scoring technology. Accordingly, claim 20 is not patent eligible.
Claims 9-13, 15-19 depend on claims 7, 14 and include all the limitations of claims 7, 14. Therefore, claims 9-13, 15-19 recite the same abstract idea of generating scores, and matching attributes practically being performed in the mind and/or utilizing common business practices, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 9, 15 recites the additional limitation of wherein side match is one parent attribute needed, and all of its subrows of one profile id against said attributes possessed from another profile_id. This judicial exception is not integrated into a practical application. That is, the claim additionally recites the mental process of a side match of parent attributes needed and subrows of one profile id against attribute possessed from another profile id. implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 9, 15 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein side match is one parent attribute needed, and all of its subrows of one profile id against said attributes possessed from another profile_id represents a further mental process step of matching attributes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Further recitation of the abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Therefore, claim 9, 15 is not patent eligible.
Claim 10, 16 recites the additional limitations of wherein said attributes possessed and said attributes needed are properties or domains of expertise of items extracted from item profiles in said predefined attribute list. This additional limitation does not integrate the abstract idea into a practical application and merely provides further detail as to the data involved in the data gathering steps.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, this additional element is not sufficient to overcome the essentially mental nature of these claims.
Claims 11-13, 17-19 recite the additional limitations of wherein said value needed measure is a quantized value of proficiency of an item in satisfying requirements of a need; wherein said requirement measure is a Boolean value associated with an attribute needed representing that said value present measure of said attribute possessed by an item is required to be possessed to some degree where said attribute possessed is the same as said attribute needed; wherein said attribute importance measure is a quantized value representing a degree to which presence of an attribute needed in said attributes possessed list is needed for the computation of the parent attribute needed for an item. This judicial exception is not integrated into a practical application. The additional elements represent further mathematical relationships/calculations. These additional steps are considered abstract ideas (mental process steps) and do not integrate the judicial exception into a practical application. Accordingly, claims 11-13, 17-19 recite an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the generating comprises: generating the query comprising at least one combinatorial operation based on the first population. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mathematical concepts” grouping of abstract ideas. These additional steps are considered an abstract idea (mathematical concept steps) and do not integrate the judicial exception into a practical application. Further recitation of the abstract idea (Mathematical concept step) is not sufficient to amount to significantly more than the judicial exception. Claims 11-13, 17-19 are not patent eligible.

Response to Arguments
The following is in response to the amendment filed on 07/04/22.

Regarding 35 USC 101, on pg. 16, applicant argues that the claims effect a transformation and reduction of an article to a different state or thing.
In response to the preceding argument, examiner respectfully submits that MPEP 2106.05(c) specifies that "An "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed. Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation. ". As applied to the instant claims, the computer system is a physical object, however, it is not being transformed to a different state or thing, as required. Instead, the computing system is simply being used to implement a computing process which does not transform the computer system into a different state or thing.
Regarding 35 USC 101, on pgs. 16-17, applicant argues that an abstract idea in a claim is allowable subject matter if the claims recited and the specification supports input data to the computer is technically processed, executed, and transformed into another set of data.
In response to the preceding argument, examiner respectfully submits that, based on this argument, which is unfounded, any invention that transforms data on a computer would recite allowable subject matter. Clearly, this is not a factual statement.
Regarding 35 USC 101, on pgs. 17-18, applicant argues that a computer system that processes transformations involving multi-directional matching of hundreds of sides in different practical applications to achieve multi-directional attribute matching cannot be performed in the mind.
In response to the preceding argument, examiner respectfully submits that the newly-added limitation is directed to a statement of intended use or field of use. That is, because this limitation is not recited in the affirmative, the claim language used raises a question as to its limiting effect. Therefore, this limitation would not implement the abstract idea into a practical application , nor would it provide significantly more than the judicial exception.
Regarding 35 USC 101, on pg. 18-19, applicant argues that the claims as a whole integrate the judicial exception in to a practical application and gives several examples from the specification.
In response to the preceding argument, examiner respectfully submits that while the applicant has highlighted industries in which the claimed invention can be utilized in the claims themselves, these implementations do not provide any clear improvements to these industries, and instead, merely use the abstract idea and would not implement the abstract idea into a practical application by showing any provided improvements to the technology or functioning of the computer, for example. Further, the claims do not recite any limitations, even when viewed conceptually, that clearly help people or a person to do any of the 3 things listed from (a)-(c).
Regarding 35 USC 101, on pg. 20, applicant argues that the claims are directed to an improvement to other technology or technical field.
In response to the preceding argument, examiner respectfully submits that, as aforementioned, the claims do not provide any improvements to the functioning of the computer or improvements to other technology or technical fields because the limitations are merely directed to mental and mathematical processes as well as well-understood, routine and conventional insignificant extra-solution activities.
Regarding 35 USC 101, on pg. 20, applicant argues that the claims provide improvements in many diverse domains.
In response to the preceding argument, examiner respectfully submits that these paragraphs do not discuss any sort of improvements to the technology or functioning of the computer. Further, merely any application of the claimed invention does not necessarily integrate the judicial exception into a practical application, and rather, provides an intended use which is not even currently recited in the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM P BARTLETT/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169